DETAILED ACTION
Claims 33-52 are presented for examination.
Claims 1-32 are canceled.
Claims 33-52 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2021, 04/15/2021, 06/23/2021, and 10/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 33, 34, 42-48, and 50-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL Publication ITRI, “Control plane signalling transport for LTE-NR tight interworking” R2-1701344.

As per claim 33, ITRI discloses an apparatus [fig. 1, pages 1-2, section 2, an apparatus (UE)] comprising: 
at least one processor; and at least one memory including computer program code; the at least one memory and computer program code configured to, with the at least one processor [fig. 1, pages 1-2, section 2, an apparatus (UE)], cause the apparatus at least to: 
detect a radio link failure of a master cell group [fig. 1, pages 1-2, section 2, detect a radio link failure of a master cell group (Handling of MCG RLF)]; 
suspend master cell group transmission for radio bearers, based on the detecting [fig. 1, pages 1-2, section 2, suspend master cell group transmission for radio bearers, based on the detecting (PSCell change and SCell release/addition; performing handover to another node)]; and 
transmit or report a radio resource control indication over at least one of a signaling radio bearer between the apparatus and a secondary node, or a secondary cell group leg of a split signaling radio bearer [fig. 1, pages 1-2, section 2, transmit or report a radio resource control indication over at least one of a signaling radio bearer between the apparatus and a secondary node, or a secondary cell group leg of a split signaling radio bearer (RLF report; RRC messages generated by master/secondary node; PSCell change or bearer type change)], 
wherein the radio resource control indication comprises a master cell group failure information message [fig. 1, pages 1-2, section 2, wherein the radio resource control indication comprises a master cell group failure information message (RRC connection re-establishment procedure immediately due to MCG RLF)].

As per claim 34, ITRI discloses the apparatus of claim 33, wherein the at least one memory and computer program code further configured to, with the at least one processor, cause the apparatus at least to: 
determine that the apparatus is configured with at least one of the signaling radio bearer between the apparatus and the secondary node or the split signaling radio bearer, and determining that secondary cell group transmission is not suspended [fig. 1, page 1, section 1, page 2, section 2, determine that the apparatus is configured with at least one of the signaling radio bearer between the apparatus and the secondary node or the split signaling radio bearer (split bearer on control plane is supported)].

As per claim 42, ITRI discloses the apparatus of claim 33, 
wherein the signaling radio bearer between the apparatus and the secondary node comprises Signaling Radio Bearer [fig. 1, pages 1-2, section 2, wherein the signaling radio bearer between the apparatus and the secondary node comprises Signaling Radio Bearer (messages (e.g., related to PSCell change or bearer type change) are required to be transmitted over both master and secondary links)].

As per claim 43, ITRI discloses the apparatus of claim 33, 
wherein the signaling radio bearer comprises a direct signaling bearer between the apparatus and the secondary node [fig. 1, pages 1-2, section 2, wherein the signaling radio bearer comprises a direct signaling bearer between the apparatus and the secondary node (interworking between  master, which is the first scenario to be deployed, we see some benefits to support the direct SRB on the secondary link)].

As per claim 44, ITRI discloses the apparatus of claim 33, 
wherein the secondary node comprises a dual connectivity secondary node [fig. 1, page 1, section 1, page 2, section 2, wherein the secondary node comprises a dual connectivity secondary node (dual connectivity; transmitted over both master and secondary links)].

As per claim 45, ITRI discloses the apparatus of claim 33, 
wherein the master cell group failure information message comprises at least one of information on cause of failure or latest measurement result [fig. 1, page 1, section 1, page 2, section 2, wherein the master cell group failure information message comprises at least one of information on cause of failure or latest measurement result (sending failure information, RLF report)].

As per claim 46, ITRI discloses the apparatus of claim 33,
 wherein a master cell group failure information is reported over a signaling radio bearer, wherein the signaling radio bearer is terminated at the secondary node [fig. 1, page 1, section 1, page 2, section 2, wherein a master cell group failure information is reported over a signaling radio bearer, wherein the signaling radio bearer is terminated at the secondary node (performing handover to another node based on the measurement reports or resuming the MCG connection later)].

As per claim 47, ITRI discloses the apparatus of claim 46, 
wherein some or all of information in the master cell group failure information is relayed from the secondary node to a master node [fig. 1, page 1, section 1, page 2, section 2, wherein some or all of information in the master cell group failure information is relayed from the secondary node to a master node (sending the SCG failure information to MeNB for notification)].

As per claim 48, ITRI discloses the apparatus of claim 47, 
wherein the relaying is performed over a signaling protocol used between the master node and the secondary node [fig. 1, page 1, section 1, page 2, section 2, wherein the relaying is performed over a signaling protocol used between the master node and the secondary node (signalling transport in LTE-NR tight interworking)].

As per claim 50, ITRI discloses an apparatus [fig. 1, pages 1-2, section 2, an apparatus (Master Node)] comprising: 
at least one processor; and at least one memory including computer program code; 
the at least one memory and computer program code configured to, with the at least one processor [fig. 1, pages 1-2, section 2, an apparatus (Master Node)], cause the apparatus at least to: 
receive an indication of a radio link failure of a master cell group configured to a user equipment, wherein the indication is received over an interface between the apparatus and a secondary node [fig. 1, pages 1-2, section 2, receive an indication of a radio link failure of a master cell group configured to a user equipment, wherein the indication is received over an interface between the apparatus and a secondary node (receiving the RLF report from the secondary node at the master node)]; and
in response to the receiving the indication, send to the user equipment a command to configure or reconfigure a primary serving cell of the user equipment [fig. 1, pages 1-2, section 2, in response to the receiving the indication, send to the user equipment a command to configure or reconfigure a primary serving cell of the user equipment (the master node could decide the next operations, e.g., performing handover to another node based on the measurement reports or resuming the MCG connection)].

As per claim 51, ITRI discloses the apparatus of claim 50, 
wherein the indication indicates at least one of cause of the radio link failure, or result of radio measurement from the user equipment [fig. 1, page 1, section 1, page 2, section 2, wherein the indication indicates at least one of cause of the radio link failure, or result of radio measurement from the user equipment (sending failure information, RLF report)].

As per claim 52, ITRI discloses a method, comprising: 
detecting, by a user equipment, a radio link failure of a master cell group [fig. 1, pages 1-2, section 2, detecting, by a user equipment, a radio link failure of a master cell group (Handling of MCG RLF)]; 
suspending master cell group transmission for radio bearers, based on the detecting [fig. 1, pages 1-2, section 2, suspending master cell group transmission for radio bearers, based on the detecting (PSCell change and SCell release/addition; performing handover to another node)]; and 
transmitting or reporting a radio resource control indication over at least one of a signaling radio bearer between the user equipment and a secondary node, or a secondary cell group leg of a split signaling radio bearer [fig. 1, pages 1-2, section 2, transmitting or reporting a radio resource control indication over at least one of a signaling radio bearer between the user equipment and a secondary node, or a secondary cell group leg of a split signaling radio bearer (RLF report; RRC messages generated by master/secondary node; PSCell change or bearer type change)], 
wherein the radio resource control indication comprises a master cell group failure information message [fig. 1, pages 1-2, section 2, wherein the radio resource control indication comprises a master cell group failure information message (RRC connection re-establishment procedure immediately due to MCG RLF)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35-41 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITRI, in view of Chen, U.S. Publication No. 2020/0059395.

As per claim 35, ITRI discloses the apparatus of claim 33, ITRI does not explicitly discloses wherein the at least one memory and computer program code further configured to, with the at least one processor, cause the apparatus at least to: 
However, Chen teaches wherein the at least one memory and computer program code further configured to, with the at least one processor, cause the apparatus at least to: start a timer [fig. 5, 6, paragraphs 0015, 0071, 0086, 0095, 0096, wherein the at least one memory and computer program code further configured to, with the at least one processor (UE also includes at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions), cause the apparatus at least to: start a timer (UE may start a timer (e.g., when a timer T1 is configured, or predefined))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in ITRI by starting a timer as taught by Chen because it would provide the ITRI’s apparatus with the enhanced capability of providing an improved and efficient method of reporting an MN radio link failure [Chen, paragraph 0003].

As per claim 36, ITRI discloses the apparatus of claim 35, ITRI does not explicitly discloses wherein the timer comprises a MCGFailTimer.
However, Chen teaches wherein the timer comprises a MCGFailTimer [fig. 5, 6, paragraphs 0011, 0015, 0071, 0086, 0095, 0096, wherein the timer comprises a MCGFailTimer (initiating (or starting) a timer upon transmission of the MN failure report)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in ITRI by starting a timer as taught by Chen because it would provide the ITRI’s apparatus with the enhanced capability of providing an improved and efficient method of reporting an MN radio link failure [Chen, paragraph 0003].

As per claim 37, ITRI discloses the apparatus of claim 35, ITRI does not explicitly discloses wherein duration of the timer is configured at the apparatus from the network via radio resource control.
However, Chen teaches wherein duration of the timer is configured at the apparatus from the network via radio resource control [paragraphs 0053, 0071, 0088, wherein duration of the timer is configured at the apparatus from the network via radio resource control (the timer T1 may be predefined or may be assigned based on the received configurations, or may be broadcast in the system information blocks)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in ITRI by starting a timer as taught by Chen because it would provide the ITRI’s apparatus with the enhanced capability of providing an improved and efficient method of reporting an MN radio link failure [Chen, paragraph 0003].

As per claim 38, ITRI discloses the apparatus of claim 35, ITRI does not explicitly discloses wherein duration of the timer is configured by the apparatus itself.
However, Chen teaches wherein duration of the timer is configured by the apparatus itself [paragraphs 0021, 0095, 0098, wherein duration of the timer is configured by the apparatus itself (the UE may start a timer T1)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in ITRI by starting a timer as taught by Chen because it would provide the ITRI’s apparatus with the enhanced capability of providing an improved and efficient method of reporting an MN radio link failure [Chen, paragraph 0003].

As per claim 39, ITRI discloses the apparatus of claim 35, ITRI does not explicitly discloses wherein the at least one memory and computer program code further configured to, with the at least one processor, cause the apparatus at least to: 
However, Chen teaches stop the timer upon at least one of successful configuration or reconfiguration of the apparatus's primary serving cell, or reception of a command to leave radio resource control connected state [paragraphs 0071, 0073, 0075, 0086, stop the timer upon at least one of successful configuration or reconfiguration of the apparatus's primary serving cell, or reception of a command to leave radio resource control connected state (the timer T310 may stop upon receiving the N311 consecutive in-sync indications (e.g., from the lower layers) for the SpCell, upon receiving an RRC Reconfiguration message)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in ITRI by stopping a timer as taught by Chen because it would provide the ITRI’s apparatus with the enhanced capability of providing an improved and efficient method of reporting an MN radio link failure [Chen, paragraph 0003].

As per claim 40, ITRI discloses the apparatus of claim 35, wherein the at least one memory and computer program code further configured to, with the at least one processor, cause the apparatus at least to: 
trigger radio resource control connection re-establishment upon occurrence of at least one triggering event [fig. 1, pages 1-2, section 2, trigger radio resource control connection re-establishment upon occurrence of at least one triggering event (trigger RRC connection re-establishment procedure)].

As per claim 41, ITRI discloses the apparatus of claim 40, ITRI does not explicitly discloses wherein the at least one triggering event includes at least one of: i) while the timer is running, detecting secondary cell group failure or integrity- verification failure on a split signaling radio bearer for a PDCP PDU received over secondary cell group, or ii) when the timer expires.
However, Chen teaches wherein the at least one triggering event includes at least one of: i) while the timer is running, detecting secondary cell group failure or integrity- verification failure on a split signaling radio bearer for a PDCP PDU received over secondary cell group, or ii) when the timer expires [paragraphs 0092, 0093, 0095, 0101, wherein the at least one triggering event includes at least one of: i) while the timer is running, detecting secondary cell group failure or integrity- verification failure on a split signaling radio bearer for a PDCP PDU received over secondary cell group, or ii) when the timer expires (Failure Report data structure may indicate that an MCG link failure is detected due to the T310 expiry)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in ITRI by including a timer as taught by Chen because it would provide the ITRI’s apparatus with the enhanced capability of providing an improved and efficient method of reporting an MN radio link failure [Chen, paragraph 0003].

As per claim 49, ITRI discloses the apparatus of claim 48, ITRI does not explicitly discloses wherein the signaling protocol includes at least one of X2AP or XnAP.
However, Chen teaches wherein the signaling protocol includes at least one of X2AP or XnAP [paragraphs 0056, 0080, 0083, wherein the signaling protocol includes at least one of X2AP or XnAP (inter-node interface (e.g., the X2 interface or the Xn interface))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in ITRI by including signaling protocol includes at least one of X2AP or XnAP as taught by Chen because it would provide the ITRI’s apparatus with the enhanced capability of providing an improved and efficient method of reporting an MN radio link failure [Chen, paragraph 0003].

------------------------------------------------------------------------------------------------------------

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL Publication Ericsson, “Fast MCG recovery in MR-DC” R2- 1901413.

As per claim 33, Ericsson discloses an apparatus comprising: 
at least one processor; and at least one memory including computer program code; the at least one memory and computer program code configured to, with the at least one processor, cause the apparatus at least to: 
detect a radio link failure of a master cell group [fig. 1, page 2, section 2, detect a radio link failure of a master cell group (UE detects an RLF on MCG)]; 
suspend master cell group transmission for radio bearers, based on the detecting [fig. 1, page 2, section 2, suspend master cell group transmission for radio bearers, based on the detecting (suspension of the MCG transmission based on detecting MCG RLF)]; and 
transmit or report a radio resource control indication over at least one of a signaling radio bearer between the apparatus and a secondary node, or a secondary cell group leg of a split signaling radio bearer [fig. 1, page 2, section 2, transmit or report a radio resource control indication over at least one of a signaling radio bearer between the apparatus and a secondary node, or a secondary cell group leg of a split signaling radio bearer (UE would send an RRC message carrying the failure information (e.g., MCGFailureInformation), over the split SRB; MCGFailureInformation is sent over Split SRB using the SCG RLC bearer)], 
wherein the radio resource control indication comprises a master cell group failure information message [fig. 1, page 2, section 2, wherein the radio resource control indication comprises a master cell group failure information message (UE would send an RRC message carrying the failure information (e.g., MCGFailureInformation))].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu et al., U.S. Publication No. 2022/0086710 discloses the UE 1706 may start a MCG recovery timer when the MCG failure information is transmitted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469